Judgment reversed upon the law and the facts, with costs, and complaint dismissed as to Lightolier Company upon the merits, with costs. The electrical fixtures, having a determinate character as movables, remained personal property, and were not subject to the lien of the mortgage. (Madfes v. Beverly Development Corp., 251 N. Y. 12; Hobart Holding Co., Inc., v. Fortwell Realty Corporation, ante, p. 689, decided by this court on January 23, 1931; Alf Holding Corp. v. American Stove Co., 253 N. Y. 450.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Tompkins, J., not voting. Settle order on notice.